 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal UnionNo. 423Laborers'International Unionof NorthAmerica, AFL-CIO,andPedersen In-sulationCompany and LocalNo. 44,Interna-tional Associationof Heat& Frost Insulators &AsbestosWorkers, AFL-CEO. Case 9-CD-43222 April 1985DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charge in this' Section 10(k) proceeding wasfiled on 25 July 19841 by the Employer, allegingthat the Respondent, Local Union No. 423, Labor-ers' International Union of North America, AFL-CIO (Local 423) violated Section 8(b)(4)(D) of theNational Labor Relations Act by engaging in pro-scribed activity with an object of forcing the Em-ployer to assign certain work to employees it rep-resents rather than to employees represented byLocal No. 44, International Association of Heat &Frost Insulators & Asbestos Workers, AFL-CIO(Local 44). The hearing was held on 20 and 21SeptemberbeforeHearingOfficerJamesE.Horner.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1.JURISDICTIONThe Company, an Ohio corporation,isengagedas an insulation contractor in the building and con-struction industry in Columbus,Ohio,where it an-nually purchased and received products,goods,and materials valued in excessof $50,000, directlyfrom points outside the Stateof Ohio. The partiesstipulate,and we find, that the Employer is en-gaged in commercewithin themeaningof Section2(6) and(7) of the Act and that Local 423 andLocal 44 arelabor organizations within the mean-ing of Section2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeThe Employer is a construction contractor en-gaged in the installation of commercial and indus-trial insulation.Between 1981 and 1983, the Em-ployer used employees represented by Local 44 onthree asbestos removal jobs. The Employer subcon-tracted the rest of the asbestos removal jobs tocompanies which generally used employees repre-IUnless otherwise stated, all dates refer to calendar year 1984sented by Local 423. The Employer and Local 44have a collective-bargaining agreement.The Environmental Protection Agency has pro-mulgated strict guidelines for asbestos removal. Ageneral procedure consists of the following: (1)sealing off the work area with sheets of plastic vis-queen; (2) setting up air monitors; (3) setting upportable showers; (4) wetting the asbestos with awetting agent; (5) removing the asbestos; (6) clean-ing up the work area and double-bagging thedebris; and (7) transporting the asbestos and vis-queen sheets to a landfill.In 1984 the Employer decided to create a sepa-rate division to do asbestos abatement work.On 1 May the Employer signed an interim agree-ment with Local 423; a collective-bargaining agree-ment was signed 1 June. The Employer beganusing employees represented by Local 423 on as-bestos abatement jobs.On 19 June Local 44 filed a grievance with thelocal trade board against the Employer. Local 44contended that the Employer had improperly sub-contracted the asbestos removal work.Greg Pedersen, the Employer's vice president,sent a letter to Local 423 advising it of the situa-tion and of the Employer's intent to begin usingemployees represented by Local 44. Fred Boffman,Local 423's business manager, responded by claim-ing the work and by threatening to retaliate bylawful means if the work was reassigned. He laterstated that if the work was reassigned, members ofLocal 423 would picket and engage in on-the-jobaction.B.Work in DisputeThe work in dispute consists of the removal ofasbestos from commercial buildings.C. Contentions of the PartiesThe Employer and Local 423 contend that thedisputedwork should be assigned to employeesrepresented by Local 423 based on considerationsof economy and efficiency and area practice. TheEmployer also contends that assignment to the em-ployees represented by Local 423 is consistent withits past practice and its contractual obligations.Local 44 contends that there is no jurisdictionaldispute, that there is no particular work in dispute,and that the alleged threat was fraudulently in-duced.D. Applicabilityof theStatuteSection 10(k) of the Act empowers the Board todetermine a dispute out of which an 8(b)(4)(D)charge has arisen.However,before the Board pro-ceeds with a determination of dispute, it must be275 NLRB No. 34 LABORERS LOCAL 423 (PEDERSEN INSULATION)satisfied that there ' is reasonable . cause to believethat Section '8(b)(4)(D)' has been violated, and thatthere is no agreed=upon method for voluntary set-tlement of the dispute.At the onset of the dispute; employees represent-ed by Local 423 were performing the asbestos re-moval work. Local 44 claimed the work for theemployees whom it represents.2 The Employer in-formed Local 423 that it intended to give the as-bestos removal work to the employees representedby Local 44. Local 423 then informed the Employ-er in writing that, if the disputed work were reas-signed, its, members would picket and that theunion wouldinstigateon-the-job action.The Board finds that there is reasonable cause tobelieve that Local 423's threat to picket was realand not a sham.The parties stipulated that there exists no agreed-upon method for voluntary adjustment of the in-stant dispute.On the basis of the above-described threat andthe record, as a whole, we find reasonable cause tobelieve that a violation of -Section 8(b)(4)(D) hasoccurred and that there exists no agreed methodfor voluntary adjustment of the dispute within themeaning of Section 10(k) of the Act. Accordingly,we find that the dispute is properly before theBoard for determination.3E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making.thedetermination of this dispute.1.Collective-bargaining agreementsThe Employer has current collective-bargainingagreementswith both Local 44 and Local 423.Local 44's agreement provides for the "disman-tling" of "cold or hot thermal insulation," whileLocal 423's agreement covers the "wrecking ofbuildings and all structures including demolition forremodeling and renovation." We conclude that theremoval, for scrap, of asbestos insulation could rea-sonably be covered by both agreements. Therefore,2 In fact, Local 44 claimed the work in dispute during the hearing3Local44's motion to quash is therefore denied183we find that this factor does not favor -assignmentto either of the competing groups of employees,2.Company preference and past practiceThe Employer has clearly shown that it prefersto use employees represented by Local 423. TheEmployer entered into a collective-bargainingagreement with Local 423 for the' purpose of em-ploying workmen who are represented by Local423.We find that this factor supports an award ofthe work to employees represented by Local 423.3.Area and industry practiceIt isthe practice of area contractors and subcon-tractors to use employees represented by Local 423more often than employees represented by Local44.We find that this factor favors assignment ofthework to the employees represented by Local423.4.Relative skillsThere are no specific skills required for asbestos'removal work. Any competent workman with the,proper instruction and the correct equipment canperform the task. Local 423 provides its memberswith a 16-hour course, part of which is a "handson" segment. Local 44 provides its members with- a12-hour trainingsession.We find that both groups of employees are capa-ble of performing asbestos abatement work. Thus,we find that the skill factor does not favorassign-ment to either of the competing groups of employ-ees.5.Economy and efficiency of operationsThe Employer contends that it is both more eco-nomical and efficient for the disputed work to beperformed by the employees represented by 'Local423.Asbestos removal is an unskilled job andtherefore it is more economical to use an unskilledworkman than a skilled workman.On the basis of the evidence presented, we find-that the factor of economy and efficiency of oper-ations favors assignment of the disputed work tothe employees represented by Local 423. 'ConclusionsAfter considering all the relevant factors, , weconclude that employees representedby LocalUnion No.423,Laborers'International=Union, ofNorth America,AFL-CIO areentitled to performthe work in dispute.We reach this conclusion rely-ing on the Employer's preference,the area prac-tice, and the economy and efficiency of operation.In making this determination, we are awarding the 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork to employees representedby Local 423,notEmployees of Pedersen Insulation Company rep-.to that Union or its members.The determination isresentedby. Local Union No. 423,Laborers' Inter-limited to the controversy that gave rise to thisnationalUnion of NorthAmerica,AFL-CIO, areproceeding.entitled to perform the work in dispute, the remov-DETERMINATION OF DISPUTEal of asbestos,from commercial buildings.The National Labor Relations Board makes thefollowing Determination of Dispute.